DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group B, claims 9-16 in the reply filed on 07/10/2022 is acknowledged.  The traversal is on the ground(s) that “claims 1-8 are the film structure prepared by claims 9-16. Thus, claims 1-8 and 9-16 are all actually related to the same field and substantially belong to the same invention. It is respectfully submitted that it should be no undue burden on the Examiner to consider all claims in a single application”.
This is not found persuasive because the Group A and Group B are independent or distinct. For instance, Group A does not require to have a film structure preparing method with both an ultraviolet light irradiation treatment and a heat treatment to the mixed film layer, so that these two Groups require different searching strategies and fields.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 16 objected to because of the following informalities:  
Claim 16, the phase “a second setting temperature” should be “the second setting temperature”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li US 2020/0409210.
Regarding claim 9, Li discloses a film structure preparing method, in at least figs.1-3 and 5, and comprising steps of: 
preparing a plurality of particle structures (particle structure, para.70); 
mixing the particle structures into a film material to form a mixed material (black ink layer, para.66, 67 and 70); 
coating the mixed material on a substrate (11) to form a mixed film layer (black matrix layer, para.66, 67 and 70); 
performing an ultraviolet light irradiation treatment (para.73) to the mixed film layer; and 
performing a heat treatment to the mixed film layer (para.73), wherein at least a part of the particle structures is thermally decomposed into a gas (para.73), so the decomposed particle structures are converted into a plurality of pore structures (para.73 and fig.5).  
Regarding claim 10, Li discloses the step of preparing the particle structures comprises steps of: 
preparing a plurality of mixtures (para.70); 
forming a protective layer (a protective layer, para.70) on an outer surface of the mixture to cover the mixture, wherein the mixture and the protective layer form the particle structure (para.70).  
Regarding claim 11, Li discloses the mixture comprises a polypropylene carbonate resin and a photoacid generator (para.70).  
Regarding claim 12, Li discloses the step of performing the heat treatment to the mixed film layer, wherein the at least a part of the particlePage 3 of 6 Application No. 16/608,753 PATENTResponse after 5/13/2022 RR Docket: CU-74491 COLB/BSEstructures is thermally decomposed into the gas, so the decomposed particle structures are converted into the pore structures, comprises: heating the mixed film layer at a first setting temperature, wherein all of the polypropylene carbonate resin of the particle structures is thermally decomposed into the gas to convert all of the particle structures into the pore structures (para.73).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameno US 2015/0225569 in view of Jewhurst US 2014/0272387.
Regarding claim 9, Kameno discloses a film structure preparing method, in at least figs.1-3, comprising steps of: 
preparing a plurality of particle structures (core-shell particles, para.46); 
mixing the particle structures into a film material (organic solvent, para.46) to form a mixed material (a coating liquid, para.46); 
coating the mixed material on a substrate (a substrate, para.46) to form a mixed film layer (para.46); and 
performing a heat treatment (firing, para.46 and 52) to the mixed film layer, wherein at least a part of the particle structures is thermally decomposed into a gas, so the decomposed particle structures are converted into a plurality of pore structures (para.42 and 46 and fig.2).  
Kameno does not explicitly disclose performing an ultraviolet light irradiation treatment to the mixed film layer.
Jewhurst discloses a film structure preparing method, in at least figs.5 and 2, performing both an ultraviolet light irradiation treatment (UV cure) and a heat treatment (thermal cure) to the mixed film layer (a coating layer 202)(para.24) for the purpose of curing a coating/the mixed film layer (para.24).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performing both an ultraviolet light irradiation treatment and heat treatment to the mixed film layer as taught by Jewhurst in the film structure preparing method of Kameno in order to have performing an ultraviolet light irradiation treatment to the mixed film layer as well for the purpose of curing a coating/the mixed film layer.
Regarding claim 10, Kameno discloses the step of preparing the particle structures comprises steps of: 
preparing a plurality of mixtures (5); 
forming a protective layer (3) on an outer surface of the mixture to cover the mixture, wherein the mixture and the protective layer form the particle structure (see fig.2).  

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameno US 2015/0225569 in view of Jewhurst US 2014/0272387 as applied to claim 10 above, and further in view of Murphy CN 205692907U (see Machine translation of 16608753_2022-08-26_CN_205692907_U_M.pdf) and Hansen US 2016/0052199.
Regarding claim 11, Kameno discloses the mixture comprises a polystyrene (para.33).
Kameno in view of Jewhurst does not explicitly disclose the mixture comprises a polypropylene carbonate resin and a photoacid generator.
Murphy discloses a film structure preparing method, in at least fig.1, the mixture comprises a polypropylene carbonate resin or polystyrene (page 14, lines 25- 31) for the purpose of forming a thermally decomposable material for a pore-forming material/mixture (page 14, lines 25- 31).
Hansen discloses an analogous art, in at least figs.4-8, a mixture comprises the polypropylene carbonate resin and a photoacid generator for the purpose of attaining a catalytic decomposition reaction of the polymer in order to lower the decomposition temperature (para.124) and catalyzing the PPC decomposition (para.135).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the mixture comprises a polypropylene carbonate resin or polystyrene and a mixture comprises the polypropylene carbonate resin and a photoacid generator as taught by Murphy and Hansen respectively in the film structure preparing method of Kameno in view of Jewhurst in order to have the mixture comprises a polypropylene carbonate resin and a photoacid generator for the purpose of forming a thermally decomposable material for a pore-forming material/mixture, attaining a catalytic decomposition reaction of the polymer in order to lower the decomposition temperature and catalyzing the PPC decomposition.
Regarding claim 12, Kameno in view of Jewhurst, Murphy and Hansen discloses the step of performing the heat treatment to the mixed film layer, wherein the at least a part of the particlePage 3 of 6 Application No. 16/608,753 PATENTResponse after 5/13/2022 RR Docket: CU-74491 COLB/BSEstructures is thermally decomposed into the gas, so the decomposed particle structures are converted into the pore structures, comprises: heating the mixed film layer at a first setting temperature, wherein all of the polypropylene carbonate resin of the particle structures is thermally decomposed into the gas to convert all of the particle structures into the pore structures (para.42, 46 and 52 and fig.2) for the purpose of forming a thermally decomposable material for a pore-forming material/mixture, attaining a catalytic decomposition reaction of the polymer in order to lower the decomposition temperature and catalyzing the PPC decomposition. The reason for combining is the same as claim 11.
Regarding claim 13, Kameno discloses the first setting temperature is M, and 150°C≤M≤250°C (para.42 and 52).  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2020/0409210 as applied to claim 12 above and further in view of Kameno US 2015/0225569.
Regarding claim 13, Li does not explicitly disclose the first setting temperature is M, and 150°C≤M≤250°C.
Kameno discloses a film structure preparing method, in at least figs.1-3, the first setting temperature is M, and 150°C≤M≤250°C (para.42 and 52) for the purpose of turning the core of the particles into a gas (para.42). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first setting temperature is M, and 150°C≤M≤250°C as taught by Kameno in the film structure preparing method of Li for the purpose of turning the core of the particles into a gas.

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, the prior art of record does not disclose or suggest a film structure preparing method having the mixed film layer comprises a first region and a second region, the first region and the second region are connected each other; the step of performing the ultraviolet light irradiation treatment to the mixed film layer comprises following steps of: shielding the first region with a mask; and illuminating the ultraviolet light to the second region, along with other claim limitations. Claims 15 and 16 are depended on claim 14 so they are allowable for the same reason.
Li US 2020/0409210, Kameno US 2015/0225569, Jewhurst US 2014/0272387, Murphy CN 205692907U and Hansen US 2016/0052199, either singularly or in combination, does not disclose or suggest a film structure preparing method having the mixed film layer comprises a first region and a second region, the first region and the second region are connected each other; the step of performing the ultraviolet light irradiation treatment to the mixed film layer comprises following steps of: shielding the first region with a mask; and illuminating the ultraviolet light to the second region, along with other claim limitations. Claims 15 and 16 are depended on claim 14 so they are allowable for the same reason.
















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871